Pursuant to Ind.Appellate Rule 65(D),                          FILED
 this Memorandum Decision shall not be                       Jan 25 2013, 9:40 am
 regarded as precedent or cited before any
 court except for the purpose of                                     CLERK
 establishing the defense of res judicata,                         of the supreme court,
                                                                   court of appeals and
                                                                          tax court
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

WILLIAM S. FRANKEL, IV                               GREGORY F. ZOELLER
Wilkinson, Goeller, Modesitt, Wilkinson              Attorney General of Indiana
and Drummy, LLP
Terre Haute, Indiana                                 KELLY A. MIKLOS
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

PAUL HOFFERT, JR.,                                   )
                                                     )
       Appellant-Defendant,                          )
                                                     )
                vs.                                  )       No. 84A05-1205-CR-273
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                        APPEAL FROM THE VIGO SUPERIOR COURT
                            The Honorable David R. Bolk, Judge
                              Cause No. 84D03-1107-FC-2209
                              Cause No. 84D03-1111-FD-3492
                              Cause No. 84D03-1111-FD-3578
                              Cause No. 84D03-1111-FD-3596


                                          January 25, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
       Paul Hoffert, Jr. appeals the revocation of his placement in a work-release program

and the order to serve a portion of the balance of his sentence in the Department of

Correction.

       We affirm.

       The relevant facts are that under four separate cause numbers, Hoffert pleaded guilty

to burglary, a class C felony, public intoxication as a class B misdemeanor, and five class D

felonies, including two counts of theft, attempted receipt of stolen property, auto theft, and

receipt of stolen property. On January 5, 2012, Hoffert was sentenced to an aggregate

sentence of nine years for these convictions. The trial court ordered him to serve three years

executed as a direct commitment to the Vigo County Work Release Program and suspended

the remaining sentence to formal probation.

       On April 18, 2012, the State filed a “Petition to Revoke Direct Placement in the Work

Release Program and/or to Revoke Probation.” Appellant’s Appendix at 8. The petition

alleged that Hoffert violated the conditions of his work-release program in the following

ways: (1) He tested positive for cannabis on January 25, 2012, the day he commenced the

Vigo County Work Release program; (2) on January 27, he was found with a hand-rolled

cigarette in the Vigo County Community Correction (VCCC) dorm bathroom; (3) as of April

18, he was $379.00 in arrears on his work-release fees; and (4) as of April 18, he had failed

to obtain gainful employment. On April 25, 2012, the State filed an amended petition further

alleging that Hoffert tested positive for benzodiazepines and cannabis on April 3. Following

a May 1, 2012 hearing on the State’s amended petition to revoke, the court found that Hoffert


                                              2
had violated the conditions of the work-release program. As a result, the court ordered that

the three years previously ordered to be served on work release, plus one year of the

previously suspended sentence, were instead to be served at the Indiana Department of

Correction (DOC).

       Community corrections programs, like probation, serve as alternatives to commitment

to the DOC, and both are made at the sole discretion of the trial court. McQueen v. State, 862

N.E.2d 1237 (Ind. Ct. App. 2007). Placement on probation or in a community corrections

program is a “matter of grace” and a “conditional liberty that is a favor, not a right.” Million

v. State, 646 N.E.2d 998, 1002 (Ind. Ct. App. 1995). We review challenges to the revocation

of placement in a community corrections program using the standard of review we use when

reviewing a revocation of probation. See Monroe v. State, 899 N.E.2d 688 (Ind. Ct. App.

2009). A revocation hearing is civil in nature, and the State need prove an alleged violation

only by a preponderance of the evidence. Id. When reviewing a decision to revoke, we will

not reweigh the evidence nor judge the credibility of witnesses, and will consider only the

evidence most favorable to the trial court’s decision. Id. We will affirm the trial court if

there is substantial evidence of probative value supporting revocation. Id.

       Hoffert does not challenge the court’s finding that he violated the conditions of his

community-corrections placement. Rather, he contends that those violations did not warrant

revocation. For instance, he describes the January 25 positive cannabis test as “a baseline

test on the day he entered the work release program[.]” Appellant’s Brief at 3. This implies

that his eligibility or fitness for community corrections placement is not affected by actions


                                               3
that pre-date commencement in the program. This is simply not the case. See Million v.

State, 646 N.E.2d at 1002 (“no … language in the community corrections statute [] limits the

trial court’s discretion to revoke placement only when a violation occurs during the period of

placement. Thus, … the trial court [may] revoke a defendant’s placement in the community

corrections program before he enters [that] phase of his sentence”). Moreover, the April 18

amended petition to revoke alleged that Hoffert tested positive for illegal substances more

than two months after the initial test. As for his possession of a cigarette in the VCCC dorm,

it is of no significance that, as Hoffert notes, “the cigarette he possessed contained only

tobacco.” Appellant’s Brief at 3. Hoffert does not deny that possessing even a tobacco

cigarette was still a violation of the VCCC facility’s rules. Hoffert also admits he did not

obtain employment before the amended petition to revoke was filed, but contends this did not

warrant revocation because “he was in the program only 87 days before the petition to revoke

was filed”. Id. “Only 87 days” can also be described as “almost three months.” In the

context of a diligent search for employment, three months is not an inconsequential length of

time.

        Any of the foregoing violations would be sufficient to support revocation. See

Bussberg v. State, 827 N.E.2d 37, 44 (Ind. Ct. App. 2005) (“[p]roof of a single violation of

the conditions of probation is sufficient to support the decision to revoke probation”), trans.

denied. Thus, we need not address Hoffert’s claim regarding the nonpayment of fees. The

trial court did not abuse its discretion in revoking Hoffert’s placement in a community

corrections program.


                                              4
     Judgment affirmed.

NAJAM, J., and BRADFORD, J., concur.




                                       5